AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the

                                                        District of South Carolina



                                                                    )
                    Benjamin Heyward,                               )
                            Plaintiff                               )
                          v.                                        )       Civil Action No.         6:18-cv-00150-JMC
  Bryan P. Stirling; David W. Dunlap; Ms. A. Price,                 )
                           Defendant
                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)                 the amount of                dollars ($    ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: The plaintiff, Benjamin Heyward, shall take nothing of the defendants; Bryan P. Stirling and David W. Dunlap;
as to the complaint filed pursuant to 42 U.S.C. 1983 and this action is dismissed.
O other: Summary judgment is hereby entered for the defendant; A. Price. The plaintiff, Benjamin Heyward, shall take
nothing of the defendant as to the complaint filed pursuant to 42 U.S.C. 1983 and this action is dismissed with prejudice.


This action was (check one):
 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Joseph F. Anderson, Jr, Senior United States District Judge, presiding, adopting the Report
and Recommendation set forth by the Honorable Kevin F. McDonald, United States Magistrate Judge, which
recommended granting the defendants Bryan P. Stirling and David W. Dunlap’s motion to dismiss.

O decided by the Honorable J. Michelle Childs, United States District Judge, presiding, adopting the Report and
Recommendation set forth by the Honorable Kevin F. McDonald, United States Magistrate Judge, which recommended
granting the defendant A. Price’s motion for summary judgment.

Date: March 29, 2019                                                       ROBIN L. BLUME, CLERK OF COURT



                                                                                        Signature of Clerk or Deputy Clerk
